--------------------------------------------------------------------------------

EXHIBIT 10.4
 
 
Advisor Council Agreement
 
January 28, 2013
 
Matthew B. Milstead 14402 William Carr Lane Centreville, VA 20120
 
Dear Mr. Milstead:
 
On behalf of Seafarer Exploration Corp. (the "Company"), I am very pleased to
offer you a position on the Company's Advisory Council.
 
As a Advisor of the Company's Advisory Council, you will be invited to attend
Advisory Council meetings, either in person or on the telephone. In addition,
your name and biography may appear on the Company's website and corporate
identity materials. Your service as an Advisor of the Advisory Council will be
subject to the Company's Advisory Council Terms and Conditions attached hereto
as Exhibit A, to which you agree by your signature below (the "Terms").
 
On behalf of the Company, I am excited about you serving as an Advisor of the
Advisory Council and look forward to your continued input and guidance.
 
Sincerely,
 
Seafarer Exploration Corp.
 
/s/ Kyle Kennedy 

--------------------------------------------------------------------------------

Kyle Kennedy 
Exertive Officer and Chairman of the Advisory Council
 
 
I agree to and accept the position as a Advisor of Seafarer Exploration Corp.'s
Advisory Council' and agree to be bound by all of the Terms and Conditions as
contained in Exhibit A.
 
/s/ Mathew B.Milstead


--------------------------------------------------------------------------------

Mathew B.Milstead

 
Page 1 of 5

--------------------------------------------------------------------------------

 

Advisor Council Agreement
 
Exhibit A
 
ADWISOR COUNCIL TERMS AND CONDITIONS
 
1. Term. The term ("Term") of this Advisory Council Agreement (the Agreement")
shall commence on January 28, 2013 (the "Effective Date") and be in full force
and effect until terminated according to Paragraph 8.
 
2. Appointment to the Advisory Council. The Company hereby appoints and retains
Matthew B. Milstead  (the "Advisor"), on a non-exclusive basis, during the Term
to serve as a Advisor of its Advisory Council. In providing the Advisory
Services, the Advisor will have an Advisory role only and report directly to and
take direction from the Company's Board of Directors (the "Board"). Under no
circumstances will the Advisor perform any functions of the Board.
 
3. Advisory Services. The Advisor, as a Advisor of the Company's Advisory
Council, shall use his best efforts to provide the Services (the "Services") to
the Board which shall include:
 
 
a.
making recommendations for both the short term and the long term business
strategies to be employed by the Company;

 
 
b.
monitoring and assessing the Company's business and to advise the Board with
respect to an appropriate business strategy on an ongoing basis;

 
 
c.
commenting on proposed corporate decisions and identifying and evaluating
alternative courses of action;

 
 
d.
making suggestions to strengthen the Company's operations;

 
 
e.
identifying and evaluating external threats and opportunities to the Company;

 
 
f.
evaluating and making ongoing recommendations to the Board with respect to the
Company's business; and

 
 
g.
providing such other Advisory or consulting services as may be appropriate from
time to time.

 
4. Consideration. In consideration of the performance of the Services as a
Advisor of the Company's Advisory Council for a period of one year from the
Effective Date of this Agreement, the Company agrees to issue 900,000 shares of
its restricted common stock (the "Shares") to the Advisor. The shares will vest
at a rate of 75, 000 per month during the term. In the event that this agreement
is terminated for any reason prior to the Termination Date, the Advisor agrees
to return to the Company for cancellation any portion of the Shares that have
not vested. The Shares will be issued upon the execution of this Agreement.
 
5. Disclosures of Advisor. During the Term, the Advisor shall:
 

 
a. 
disclose to the Company all of his interests in any transaction or agreement
contemplated by the Company or any matter which may taint the Advisor's
objectivity when performing his role as an Advisor hereunder;

 

 
b. 
inform the Company of any business opportunities made available to the Advisor
as a result of the Advisor's involvement with the Company or otherwise through
the performance of the Services; and

 
 

 
Page 2 of 5

--------------------------------------------------------------------------------

 
 
Advisor Council Agreement
 

 
c. 
not serve as an Advisor, or consent to an appointment as a Advisor of the
Advisory Council or management team, accept employment from or perform
consulting services for any company which competes, directly or indirectly, with
the Company.

 
6. Warranties of the Advisor. The Advisor warrants that
 
 
a.
no other party has exclusive rights to his services in the specific areas
described and that the Advisor is in no way compromising any rights or trust
between any other party and the Advisor or creating a conflict of interest;

 
 
b.
no other agreement will be entered into that will create a conflict of interest
with this agreement;

 
 
c.
he will comply with all applicable state and federal laws and regulations, as
applicable, including Sections 10 and 16 of the Securities and Exchange Act of
1934; and

 
 
d.
he will not, without obtaining the Company's prior written consent, directly or
indirectly engage or prepare to engage in any activity in competition with the
Company or establish a business in competition with the Company.

 
7. Expenses. The Company shall reimburse the Advisor for all approved reasonable
out-of-pocket expenses incurred in connection with the performance of the
Advisory Services. Out-of-pocket expenses may include travel (including meals,
gas, mileage, and lodging), presentation materials, miscellaneous fees, etc. The
Company must approve all reimbursable expenses in advance in writing.
 
8. Termination. This Agreement may be terminated by either party for any reason
upon written notice to the other party. This Agreement shall automatically
terminate upon the death of the Advisor or upon his resignation or removal from,
or failure to win election or reelection to, the Company's Advisory Council. In
the event of any termination of this Agreement, the Advisor agrees to return any
materials transferred to the Advisor under this Agreement except as may be
necessary to fulfill any outstanding obligations hereunder. The Advisor agrees
that the Company has the right of injunctive relief to enforce this provision.
Termination of this Agreement shall not relieve the Advisor of his continuing
obligation under this Agreement with respect to confidentiality of proprietary
information.
 
9. Independent Contractor. Advisor's relationship with the Company will at all
times be that of an independent contractor and not that of an employee. The
Advisor will not be deemed an employee of the Company for purposes of employee
benefits, income tax, withholding, F.I.C.A. taxes, unemployment benefits or
otherwise; The Advisor shall not enter into any agreement or incur any
obligations on the Company's behalf and the Advisor will have no authority to
enter into contracts that bind the Company or create obligations on the part of
the Company without the prior written authorization of the Company.
 
10. Non-disclosure of Confidential Information.
 

 
a.
Agreement Not to Disclose. Advisor agrees not to use any Confidential
Information (as defined below) disclosed to Advisor by the Company for Advisor's
own use or for any purpose other than to carry out discussions concerning, and
the undertaking of, the Services. Advisor shall not disclose or permit
disclosure of any Confidential Information of the Company to third parties other
than other Advisors of the Company's Advisory Council. Advisor agrees to take
all reasonable measures to protect the secrecy of and avoid disclosure or use of
Confidential Information of the Company in order to prevent it from falling into
the public domain or the possession of persons other than those persons
authorized under this Agreement to have any such information. Advisor further
agrees to notify the Company in writing of any actual or suspected misuse,
misappropriation or unauthorized disclosure of the Company's Confidential
Information which may come to Advisor's attention.


 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
Advisor Council Agreement
 

 
b.
Definition of Confidential Information. "Confidential Information" means any
information, technical data or know-how (whether disclosed before or after the
date of this Agreement), including, but not limited to, information relating to
business and product or service plans, financial projections, customer lists,
business forecasts, sales and merchandising, human resources, shipwreck maps,
patents, patent applications, computer object or source code, research,
inventions, processes, designs, drawings, engineering, marketing or finance to
be confidential or proprietary or which information would, under the
circumstances, appear to a reasonable person to be confidential or proprietary.
Confidential Information does not include information, technical data or
know-how which: (i) is in the possession of Advisor at the time of disclosure,
as shown by Advisor's files and records immediately prior to the time of
disclosure; or (ii) becomes part of the public knowledge or literature, not as a
direct or indirect result of any improper inaction or action of Advisor.

 

 
c.
      Exceptions. Notwithstanding the above, Advisor shall not have liability to
the Company with regard to any Confidential Information of the Company which
Advisor can prove (i) is disclosed with the prior written approval of the
Company, or (ii) is disclosed pursuant to the order or requirement of a court,
administrative agency, or other governmental body; provided, however, that
Advisor shall provide prompt notice of such court order or requirement to the
Company to enable the Company to seek a protective order or otherwise prevent or
restrict such disclosure.

 

 
d.
      The Advisor specifically acknowledges that the Company is a publicly
traded company whose shares are traded on the Over-the-Counter Bulletin Board
under the ticker symbol SFRX. The Advisor has received or may receive in the
future material non public information from the Company. In terms of receiving
material non public information from the Company, the Advisor is subject all to
securities laws applicable to insider trading. Moreover, the Advisor agrees that
he will hold in strict confidence and not disclose to any third party any
material non public information of the Company except as approved in writing by
the CEO. The Advisor further agrees that he will use any material non public
information that he receives from the Company for lawful purposes only.

 
11.  No Rights Granted. Nothing in this Agreement shall be construed as granting
any rights under any patent, copyright or other intellectual property right of
the Company, nor shall this Agreement grant Advisor any rights in or to the
Company's Confidential Information, except the limited right to use the
Confidential Information in connection with the Advisory Services.
 
12. No Liability. Under no circumstances shall the Company be liable to the
Advisor for any consequential damages claimed by any other party as a result of
representations made by the Advisor with respect to the Company which are
different from any to those made in writing by the Company. Furthermore, except
for the maintenance of confidentiality, neither party shall be liable to the
other for delay in any performance, or for failure to render any performance
under this agreement when such delay or failure is caused by Government
regulations (whether or not valid), fire, strike, differences with workmen,
illness of employees, flood, accident, or any other cause or causes beyond
reasonable control of such delinquent party.
 
13. No Liability for Acts of the Company. The Advisor shall not be liable for
any act of the Company or any of its directors, officers, consultants or
employees.
 
14.Assignment of Inventions. To the extent that, in the course of performing the
Services, Advisor jointly or solely conceives, develops, or reduces to practice
any inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, Advisor hereby agrees to assign all rights, titles
and interest to such inventions to the Company.
 
15.  No Waiver. A waiver by either party of any breach of this Agreement by the
other party shall not be construed as a waiver of any such subsequent breach by
such party of the same or any other provisions of this Agreement. The failure of
a Party to insist upon strict adherence to any term of this Agreement on one or
more occasions will not be considered a waiver or deprive that Party of the
right thereafter to insist upon adherence to that term of any other term of this
Agreement.
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 



 
Advisor Council Agreement
 
16. Partial Invalidity. If any portion of this Agreement shall be held invalid
or void, the remainder of this Agreement shall not be affected but such portion
shall be deemed modified to the extent necessary to render such provision
enforceable under the law, and this Agreement shall remain valid and enforceable
as so modified. In the event that the provision may not be modified in such a
way as to make it enforceable, the Agreement shall be construed as if the
portion so invalidated was not part of this Agreement.
 
17. Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Florida without giving effect to the principles of conflict
of laws. Both parties agree that the sole venue for litigation of any dispute
arising under this agreement will be in Hillsborough County, Florida.
 
18. Facsimile Signatures. This Agreement may be executed by facsimile signature.
A signed facsimile or photocopy of this Agreement shall be treated as an
original, and shall be deemed to be as binding, valid, genuine, and authentic as
an originally signed agreement for all purposes, including all matters of
evidence and the "best evidence" rule.
 
19. Advice of Counsel. Each Party Acknowledges that, in executing this
Agreement, such Party has had the opportunity to seek the advice of independent
legal counsel, and has read and understood all of the terms and provisions of
this Agreement. This Agreement shall not be construed against any Party by
reason of the drafting or preparation hereof.
 
20. Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof and supersedes and cancels
any prior communications, representations, understandings, and agreements,
whether verbal or in writing, between the parties. No modifications of or
changes to this Agreement shall be binding, nor can any of its provisions be
waived, unless agreed to in writing by the parties.
 
 
 
 
 
 
Page 5 of 5 

--------------------------------------------------------------------------------